DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/05/2022 is/are being considered by the examiner.
Claims 2-3, 9, 12-15, 17, 20 are pending:
Claims 1, 4-8, 10-11, 16, 18-19, 21-23 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Hiester (US 2016/0215792) and Charbonnelle (US 2016/0146045) have been fully considered. 
Applicant asserts, page 7, that the rejection of record based upon the modified arrangement of Hiester does not read on instant claim 20, which is a combination of old claims 20/22/23/+extra, fails to teach resultant functions of the structure identified by applicant in remarks and that were not recited in the claim language.
The office respectfully disagrees. First, the office notes that the scope of the claims are defined by the presented claim language, and not by resultant functions asserted in applicant’s remarks. Second, the modified arrangement of Hiester reads upon the structure of the presented claim language. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the non-claimed asserted intended use, it meets the claim as presented and the non-claimed asserted intended use.
Applicant asserts, page 9, that one of ordinary skill in the art would not combine the individual teachings of Hiester.
The office respectfully disagrees. Hiester Para58 explicitly invites one of ordinary skill in the art to perform modifications to the disclosed teachings of Hiester. Further, modifying/blending two or more teachings of Hiester together, especially when Para58 invites such a modification, would require less than an ordinary amount of creativity of which one of ordinary skill in the art is in possession of.
Applicant asserts, page 9, that Hiester does not disclose “the three predictable potential solutions” nor that there are different radial dimensions for disks. 
The office respectfully disagrees. Applicant states, and the office agrees, on page 6 that “there must be some apparent reason, either in the references or in the knowledge of one skilled in the art, to modify the reference of to combine the elements of multiple references with a reasonable expectation of success”. The “three predictable potential solutions” and the different radial dimensions for disks are within the knowledge of one of ordinary skill in the art, as discussed in the prior office action. The office notes that the corresponding modification(s) in rejection of record does not directly rely upon a teaching of Hiester, but rather upon the knowledge of one with ordinary skill in the art.
Applicant asserts, page 9, that different resultant structures would also result based upon the obvious modifications detailed in the prior office action.
The office notes that the presence of a second obvious combination does not negate the presence of the first obvious combination.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 13
L5, amend typo of “the [[first]]upstream disk”
Claim 17
L2, amend typo of “the [[first]]upstream disk”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 2-3, 9, 12-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792).
Claim 20
Hiester discloses:
“An aircraft turbine engine (Fig1), comprising: 
at least one tubular element (high/low shaft 40/50/240/250) comprising a first annular wall which extends radially outwardly up (best seen Fig5, deflector 330 with deflector portions 342/372; Para17/12, deflector arms 342/372 are integrally formed with shaft 240/250) to a first radial dimension H1 (see annotated Fig5 below, H1 height of deflector arms 342), and a second annular wall which extends radially outwardly up to a third radial dimension H3 (see annotated Fig5 below, H3 height of deflector arms 372), 
wherein the first annular wall has a first top end arranged radially outwardly from the at least one tubular element (best seen Fig5, top surface of deflector 342 that the lead line touches), the first radial dimension H1 being measured from the at least one tubular element to the first top end of the first annular wall (see annotated Fig5), 
wherein the second annular wall has a second top end arranged radially outwardly from the at least one tubular element (best seen Fig5, top surface of deflector 372 that the lead line touches), the third radial dimension H3 being measured from the at least one tubular element to the second top end of the second annular wall (see annotated Fig5), 
wherein the first annular wall and the second annular wall are integrally formed with the at least one tubular element (Para17/12), 
… ; and 
at least one rotor wheel (wheel arrangement best seen Fig2) comprising at least two consecutive disks extending around the at least one tubular element (best seen Fig2/5), the at least two consecutive disks comprising an upstream disk and a downstream disk (best seen Fig2/5) each having an external periphery carrying an annular row of blades (blades 114), 
wherein the upstream disk extends at a first radial distance h1 from the at least one tubular element and defines an annular flow space for a cooling gas stream during operation (radial gap between inner hubs 106 and shaft, see flow arrows 118/218/418/518, see annotated Fig5 below), the downstream disk extending at a second radial distance h2 from the at least one tubular element (see annotated Fig5), 
wherein the upstream disk comprises a first central bulb comprising a first planar transversal wall facing the first annular wall, the first planar transversal wall extending up to a second radial dimension H2 which extends from the at least one tubular element to a first top radial edge of the first planar transversal wall (see annotated Fig5), 
wherein the downstream disk comprises a second central bulb comprising a second planar transversal wall facing the second annular wall, the second planar transversal wall having a fourth radial dimension H4 extending from the at least one tubular element to a second top radial edge of the second planar transversal wall (see annotated Fig5), 
wherein first annular wall and the second annular wall are arranged between the upstream disk and the downstream disk (Fig2/5, deflectors 342/372 are located between upstream disk two and downstream disk three), 
… ; 
wherein the first annular wall is configured to divert the cooling gas stream to pass radially between the upstream disk and the first annular wall (Para12; flow arrows best seen Fig2), the second annular wall is configured to divert the cooling gas stream to pass radially between the second annular wall and the downstream disk (Para12), 
…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image1.png
    482
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    510
    media_image3.png
    Greyscale

Hiester embodiment of Fig4/5 is silent to “wherein the first radial dimension H1 of the first annular wall is greater than the third radial dimension H3 of the second annular wall”, “wherein the second radial dimension H2 being greater than the fourth radial dimension H4”, and “wherein the first radial dimension H1 is equal to the second radial dimension H2 and the third radial dimension H3 is equal to the fourth radial dimension H4; and wherein the first top end and the first top radial edge are aligned, and the second top end and the second top radial edge are aligned.”
Although not explicit, a full and fair reading of Hiester would lead one of ordinary skill in the art to appreciate that Fig6 discloses an embodiment where the radial height of the deflector wall is equal to the height of the edge corner. Hiester further teaches (Fig3-7) that it is known in the art to arrange the top surface of the deflector wall to be radially below the radial edge (Fig3), or to be radial above the radial edge (Fig7).
There are a finite number of identified predictable potential solutions for the relative radial arrangements between the upstream bulb/deflector and the downstream bulb/deflector; namely three. First, where the radial height of both the upstream bulb/deflector and the downstream bulb/deflector are equal, as explicitly shown in Hiester. Second, where the radial height of the upstream bulb/deflector is greater than that of the downstream bulb/deflector. Third, where the radial height of the upstream bulb/deflector is less than that of the downstream bulb/deflector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig5 to result in the top surface of the deflectors of the embodiment of Fig5 to be located at a radial height of H1/H3 that is equal to the radial height H2/H4 of the first top radial edge, respectively, as taught by the embodiment of Fig6 that equal radial heights of the deflector wall top surface and the adjacent top radial edge is a known in the art arrangement, and such a modification would be a simple substitution of one known in the art relative radial height comparison for another known in the art relative radial height comparison, which has the reasonable expectation of successfully providing fluid guiding deflector walls that has and equal radial height as the corresponding adjacent top radial edge, and further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try each of the 3 potential solutions discussed above for the purpose of relatively matching the sizes of the deflectors to the corresponding rotor disk local geometry.
Claim 2
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the first annular wall is located downstream of the upstream disk with respect to a direction of flow of the cooling gas stream (Fig5, defector 342 is downstream of disk 304 with respect to the flow direction of flow arrows of Fig2).”
Claim 3
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the first annular space between the upstream disk and the at least one tubular element has the radial dimension h1 (see annotated Fig5 above) and wherein the first radial dimension H1 (see annotated Fig5 above) greater than the radial distance h1 (see annotated Fig5 above).”
Claim 9
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the second annular wall (Fig5, deflector 372) extending between the at least two consecutive disks (Fig2/5, deflector 372 extends between disk two and three) is closer to the downstream disk than to the upstream disk with respect to the direction of flow of the cooling gas stream (Fig2/5, deflector 372 is closer to disk three than disk two).”
Claim 12
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the annular flow space between the downstream disk and the tubular element has a second radial distance h2 (see annotated Fig5 below) and wherein the second annular wall is arranged at a second axial distance J2 from the downstream disk (see annotated Fig5 below), wherein the second axial distance J2 is smaller than the second radial distance h2 (see annotated Fig5 below).”

    PNG
    media_image3.png
    482
    510
    media_image3.png
    Greyscale

Claim 13
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 12, wherein the annular flow space between the upstream disk and the at least one tubular element has the radial distance h1, wherein the first radial dimension H1 is greater than the radial distance h1 (see annotated Fig5 above), and wherein the second axial distance J2 is equal to or greater than a first axial distance J1 between the annular wall and the disk (Fig5, distances J1 and J2 are fairly disclosed to be equal).”

    PNG
    media_image4.png
    482
    466
    media_image4.png
    Greyscale

Claim 15
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the at least one tubular element is part of a first rotating body (high/low shaft 40/50/240/250 is a first body), and the upstream disk is part of a second rotating body (disks 104/204 are a second body).”
Claim 17
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein a first axial distance J1 between the first annular wall and the first disk is between 1/10 and 1/4 of the second radial dimension H2 (best seen annotated Fig5s above).”

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792), in view of Charbonnelle (US 2016/0146045).
Claim 14
The modified arrangement of Hiester discloses the arrangement of Claim 20.
The modified arrangement of Hiester is silent to the tubular element being a sleeve.
Charbonnelle teaches (Para8/37; Fig1, sleeve 27) that the gas turbine shafts have sleeves that provide thermal protection to the shaft due to the working heat environment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the modified arrangement of Hiester to include the sleeves of Charbonnelle in order to gain the advantage of thermal protection of the shaft due to the working heat environment of the shaft of Hiester.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745